On this appeal from so much of an order of the Supreme Court, Kings County, dated September 4, 1975 and made in this proceeding pursuant to CPLR article 78, as denied petitioners’ motion for a preliminary injunction and granted in part respondent’s cross motion to dismiss the petition, petitioners applied to this court for an order to show cause why a preliminary injunction and other relief should not be granted, including a stay and related provisions, pending the appeal. Upon said application for an order to show cause, the attorneys for the respective parties stipulated that the appeal be heard forthwith and upon the original papers and upon the briefs which had been submitted to Special Term. In accordance, the appeal has been heard. Order dated September 4, 1975 affirmed insofar as appealed from, without costs. The time within which respondent may answer the petition insofar as it has not been dismissed is extended until 10 days after service of a copy of the order to be made hereon, with notice of entry. Petitioners have an adequate remedy at law. Gulotta, P. J., Rabin, Christ and Shapiro, JJ., concur.